Exhibit 10.12

 

NASH-FINCH COMPANY
1997 NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN

(2003 REVISION)

 

First Declaration of Amendment

 

Pursuant to the retained power of amendment contained in Section 6.1 of the
instrument entitled “Nash Finch Company 1997 Non-Employee Director Stock
Compensation Plan (2003 Revision),” the undersigned hereby amends such
instrument in the manner described below.

 

1.                                       Section 3.3(c)(iii) is amended
effective May 21, 2004 to read as follows:

 

“(iii)                         In conjunction with each deferral election made
pursuant to Section 3.3(b), a Qualified Director must elect, in accordance with
and subject to Plan Rules, how the deferral is to be allocated (in increments of
one percent) among his or her Cash Account and Share Account.  Such an election
is irrevocable after the latest date by which the deferral election to which it
relates must be received by the Administrator to be effective.”

 


2.                                      
2.                                       SECTION 3.4(A) IS AMENDED WITH RESPECT
TO CREDITS MADE TO CASH ACCOUNTS UNDER THE PLAN AFTER JUNE 30, 2004 AND ALL
EXISTING CASH ACCOUNT BALANCES AS OF JULY 1, 2004 (INCLUDING THE CASH ACCOUNT OF
A PARTICIPANT WHO TERMINATED SERVICE AS A DIRECTOR PRIOR TO JULY 1, 2004)
ATTRIBUTABLE TO CREDITS MADE TO CASH ACCOUNTS BEFORE JULY 1, 2004, TO READ AS
FOLLOWS:


 

“3.4                         Investment Credits.

 

(a)                                  Cash Account.

 

(i)                                     Designation of Valuation Funds.  The
Administrator will designate two or more valuation funds that will serve as the
basis for determining investment credits pursuant to this section.  The
Administrator may, from time to time, designate additional valuation funds or
eliminate any previously designated valuation funds.  The designation or
elimination of a valuation fund pursuant to this subsection is not a Plan
amendment.  The Administrator will not be responsible in any manner to any
Participant or other person for any damages, losses, liabilities, costs or
expenses of any kind arising in connection with any designation or elimination
of a valuation fund.

 

(ii)                                  Participant Direction.  A Participant must
direct the manner in which amounts credited to his or her Cash Account pursuant
to Section 3.3 will be allocated among and deemed to be invested in the
valuation funds designated pursuant to subsection (i).  Such allocation and
investment directions shall be submitted in writing on a prescribed form (or in
such other manner as the Plan Rules may authorize from time to time) to the
Administrator or to such agent as may be designated from time to time for this
purpose, and may be made separately for existing Cash Account balances and for
future amounts to be credited to a Cash Account.  Each such direction must be
expressed in whole percentage increments for each selected valuation fund and
such direction will remain in effect until the Participant subsequently submits
a properly completed new direction form to the Administrator or the
Administrator’s designated agent.  Amounts will be deemed to be invested in
accordance with the Participant’s direction on or as

 

1

--------------------------------------------------------------------------------


 

soon as administratively practicable after the amounts are credited to the
Participant’s Cash Account.  To the extent a Participant fails to direct the
manner in which amounts credited to his or her Cash Account will be deemed to be
invested, such amounts will deemed to be invested in a default valuation fund
specified in Plan Rules.

 

(iii)                               Change in Direction for Future Credits.  A
Participant may direct a change in the manner in which future credits to his or
her Cash Account pursuant to Section 3.3 will be allocated among and deemed to
be invested in the valuation funds designated pursuant to subsection (i).  The
changed allocation and investment direction will be effective for deferrals
credited to the Participant’s Cash Account pursuant to Section 3.3 at least 30
days (or such shorter period as Plan Rules may allow) after the date on which
the Administrator or Administrator’s designated agent receives the direction
from the Participant.

 

(iv)                              Change in Direction for Existing Account
Balance.  A Participant may direct a change in the manner in which his or her
existing Cash Account balances are allocated among and deemed to be invested in
the valuation funds designated pursuant to subsection (i).  The changed
allocation and investment direction will be effective as soon as
administratively practicable after the date on which the Administrator or
Administrator’s designated agent receives the direction from the Participant.

 

(v)                                 Account Adjustment.  As of the close of
business on each day on which trading occurs on the NASDAQ Stock Market, the
Administrator will cause Participants’ Cash Accounts to be separately adjusted,
in a manner determined by the Administrator to be uniform and equitable, to
reflect the investment credits (comprised of the income, expense, gains, losses,
fees and the like (other than taxes)) that would have resulted since the last
adjustment had the Participant’s investment directions pursuant to this
section actually been implemented.  For purposes of this subsection, an amount
will be deemed to have been invested in accordance with a Participant’s
direction by the fifth business day after (1) the date on which the amount is
credited to the Participant’s Cash Account in the case of a direction pursuant
to subsection (ii) or subsection (iii) or (2) the effective date of a direction
pursuant to subsection (iv).  To the extent determined by the Administrator to
be necessary in conjunction with any distribution pursuant to the Plan, the
Administrator will cause the Cash Account from which the distribution is to be
made to be adjusted to reflect a good faith estimate by the Administrator of any
fees and other expenditures payable after the date of the distribution in
connection with deemed investment activity in the Cash Account through and
including the date of the distribution.  Any such estimate is binding on the
Company and the person to whom the distribution is made.

 

(vi)                              Obligations and Responsibilities of
Administrator.  The sole obligation of the Administrator with respect to the
designation or elimination of any valuation fund designated pursuant to
subsection (i) is to act in accordance with the express terms of
subsection (i).  By way of example and without limiting the previous sentence,
the Administrator is not required, and no course of conduct will cause it to be
required, to investigate or monitor any designated fund to any extent or for any
purpose or to take or refrain from taking any action with respect to a fund
because of any aspect of the performance of the fund.  The designation of a
limited number of valuation funds is solely for administrative convenience and
in no way reflects any endorsement of any such funds by the Administrator.

 

2

--------------------------------------------------------------------------------


 

(vii)                           Deemed Investment.  Trust assets are not
required to be invested in accordance with a Participant’s directions and the
balance of all Cash Accounts pursuant to the Plan will be determined pursuant to
this section and other applicable sections of the Plan without regard to the
actual amount of Trust assets.  The Company shall be under no obligation to
purchase any valuation fund used to determine investment credits.  The valuation
funds are used solely for purposes of record-keeping to calculate the amount of
investment credits on Participant Cash Accounts and such Cash Accounts are not
actually being invested in the valuation funds.

 

(viii)                        Participant Responsibilities.  Each Participant is
solely responsible for any and all consequences of his or her investment
directions made pursuant to this section.  Neither the Company, any of its
directors, officers or employees, the Company’s Board nor the Administrator has
any responsibility to any Participant or other person for any damages, losses,
liabilities, costs or expenses of any kind arising in connection with any
investment direction made by a Participant pursuant to this section.”

 


3.                                       SUBSECTION (I) OF SECTION 4.1(C) IS
AMENDED EFFECTIVE JULY 1, 2004 (WITH RESPECT TO EACH PARTICIPANT AS OF THAT DATE
INCLUDING ANY PARTICIPANT WHO TERMINATED SERVICE AS A DIRECTOR PRIOR TO JULY 1,
2004 WHO IS ENTITLED TO RECEIVE A DISTRIBUTION UNDER THE PLAN AFTER JULY 1,
2004) TO READ AS FOLLOWS:


 

“(i)                               Cash Account.

 

(A)                              Lump Sum.  The amount of a lump sum payment
from a Participant’s Cash Account will be equal to the balance of the Cash
Account calculated as of the a preceding, and as close as administratively
feasible to, the date of the distribution.

 

(B)                                Installments.  The amount of each annual
installment payment from a Participant’s Cash Account will be determined by
dividing the balance of the Cash Account, calculated as of a date preceding, and
as close as administratively feasible to, the date of the installment payment,
by the total number of remaining payments (including the current payment).  Any
installment payment to a Participant shall be deemed to have been made
proportionally from each of the valuation funds into which amounts credited to
the Participant’s Cash Account are deemed invested, based on the ratio of the
amount deemed invested in each such valuation fund to the Participant’s total
Cash Account balance as of the date the amount of the installment payment is
determined. The undistributed portion of a Cash Account distributed in the form
of installment payments will continue to be credited with earnings in accordance
with Section 3.4(a).”

 


4.                                       SUBSECTION 4.1(D)(I) IS AMENDED,
EFFECTIVE JULY 1, 2004, TO READ AS FOLLOWS:


 

“(i)                               Withdrawals Due to Unforeseeable Emergency. 
A distribution  will be made to a Participant from his or her Share or Cash
Account if the Participant submits a written distribution request to the
Administrator and the Administrator determines that the Participant has
experienced an Unforeseeable Emergency.  The amount of the distribution may not
exceed the lesser of (a) the amount necessary to satisfy the emergency, as
determined by the

 

3

--------------------------------------------------------------------------------


 

Administrator, or (b) the balance of the Participant’s Account as of the date
the Administrator makes the determination specified in clause (a).  Payments
made on account of an Unforeseeable Emergency will not be made to the extent
that such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent that such liquidation would not itself cause severe
financial hardship) or by cessation of deferrals under Section 3.3.  Any
distribution pursuant to this Section 4.1(d)(i) will be made in the form of a
lump sum payment (in cash from the Cash Account and in Shares from the Share
Account) as soon as administratively practicable after the Administrator’s
determination that the Participant has experienced an Unforeseeable Emergency
and will be made first from the Participant’s Cash Account and then from the
Participant’s Share Account, with the amount distributed from the Share Account
determined based upon the Market Price as of the date the Administrator makes
the determination specified in clause (a).  Any amount distributed to a
Participant from his or her Cash Account pursuant to this subsection 4.1(d)(i)
shall be deemed to have been made proportionally from each of the valuation
funds into which amounts credited to his or her Cash Account are deemed
invested, based on the ratio of the amount deemed invested in each such
valuation fund to the Participant’s total Cash Account balance as of the date
the Administrator makes the determination specified in clause (a).”

 

5.                                       Section 4.1(d)(iii) is amended,
effective May 21, 2004, to read as follows:

 

“(iii)                         Accelerated Distribution.  A Participant may, at
any time, elect an immediate distribution of his or her Account in an amount
equal to 90 percent of the balance of the Account calculated as of the close of
business on the date the Administrator receives a written application for such
distribution from the Participant on a form furnished by the Administrator, in
which case the remaining balance of the Account will be forfeited.  The
distribution will be made in the form of a lump sum payment as soon as
administratively practicable after the Administrator’s receipt of the written
application from the Participant.  Any distribution from a Participant’s Cash
Account will be made in cash only.  Any distribution from a Participant’s Share
Account will be made in full Shares only and cash in lieu of any fractional
Share.”

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers this 21st day of May, 2004.

 

 

NASH FINCH COMPANY

 

 

 

 

Attest:

/s/ John A. Haveman

 

By:

/s/ Kathleen E. McDermott

 

 

Assistant Secretary

 

 Senior Vice President

 

4

--------------------------------------------------------------------------------

 